DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 0056, lines 15-17, the sentence “If a move performed by a predetermined distance or more at a predetermined speed or more is detected, and a touch-up is detected immediately after the move, the control unit 201 determines that a flick is performed” does not make grammatical sense. 
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, lines 3 and 4, the limitations “a mission” and “the selected mission” have unclear antecedent basis as claim 1 recites “a mission”. To be clear that the mission of claim 5 is a separate mission, the limitation should recite “a completed mission” or similar.  
In claim 9, line 5, “the managed mission” should read “the mission” in order to maintain clear antecedent basis with the limitation from line 2.
In claim 10, line 6, “the managed mission” should read “the mission” in order to maintain clear antecedent basis with the limitation from line 3.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image capture unit” in claim 1, “a management unit” in claim 1, “a communication unit” in claim 1, and “a display unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“an image capture unit” – interpreted as an optical system and an image sensor for converting light into an electrical video signal, i.e. the system of a digital camera or smartphone (Paragraph 0029).
“a management unit” – interpreted as an application operated by the processor of the system, described as a control unit. The control unit and necessary hardware for the application are described in paragraphs 0171-0172 as one or more processors of a single or plurality of hardware, as such interpreted as a generic computing device such as a digital camera, mobile phone, or computing device. The algorithm of the management unit is described throughout and specification, for example paragraphs 0069-0072 and 0077-0081, and figures 4, 6, 8, 12, 14, and 16, and is interpreted as a learning management system in which a user selects a mission among a plurality of missions to display and gather data and inputs related to that mission for evaluation. Further, the application allows for the managing of multiple missions and assignments.
“a communication unit” – interpreted as an interface for a wireless local area network or near-field wireless communication system including an antenna, a modulation/demodulation circuit, and controller (Paragraphs 0037-0038).
“a display unit” – interpreted as the screen display of a device such as a smartphone or digital camera (Paragraphs 0034-0035).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 9, and 10 recite a process of managing a mission regarding image capturing, the process including the steps of manage a mission regarding image capturing and receive an evaluation of the transmitted image. The recited steps, under its broadest reasonable interpretation, are methods of organizing human activity in the form of teaching and a mental process (evaluation). The recited steps, as drafted, are a process that is a method of applying an abstract idea, specifically methods of organizing human activity (teaching) and a mental process (evaluation) capable of being performed in the mind, but for the recitation of the additional elements of an image capture unit, a management unit, a communication unit, a display unit, and an external apparatus and additional steps of transmitting the captured image to the external apparatus and performing a display indicating progress of the managed mission. The additional elements and steps are insignificant extra-solution activity as, under their broadest reasonable interpretation, the additional steps are merely instructions for implementing the process on a generic computing device as discussed below.  The step of receiving an evaluation is both a mental process as it requires an evaluation of the transmitted image and a method of organizing human activity as receiving an evaluation is a key well known process in teaching, and the step of managing a mission regarding image capturing, under its broadest reasonable interpretation, is a method of organizing human activity as it is a step for managing interactions between people in the form of teaching. If claim limitations, under their broadest reasonable interpretation, include a mental process and methods for organizing human activity, the limitations fall under the abstract idea judicial exception. Accordingly, claims 1, 9, and 10 recite an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional elements or steps that are significantly more than the judicial exception or meaningfully limit the practice of the judicial exception. The additional steps of performing a display indicating progress and transmitting an image are insignificant extra-solution activity as under their broadest reasonable interpretation the steps are merely displaying and transmitting data generated by the abstract idea process, and the additional elements of an image capture unit, a management unit, a communication unit, a display unit, and an external apparatus recited at a high-level of generality amounting to a generic computing device per paragraphs 0027 and 0172. As such, the additional elements and steps are merely generic computer components used to apply the judicial exception and insignificant extra-solution activity. Accordingly, the additional elements and steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional steps of performing a display indicating progress and transmitting an image are insignificant extra-solution activities performed before and after the abstract. The additional elements of an image capture unit, a management unit, a communication unit, a display unit, and an external apparatus used to perform the process are generic computing components/devices used to apply the judicial exception and therefore fall under the “apply it” limitation of the judicial exception and do not amount to significantly more. As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, under their broadest reasonable interpretation, the additional elements do not meaningfully limit the practice of the abstract idea. Therefore, claims 1 and 20 are not directed to eligible subject matter as they are abstract ideas without significantly more.
Claims 2-8 are dependent from claim 1 and include all the limitations of the independent claim. Therefore, the dependent claims recite the same abstract idea. The limitations of the dependent claims fail to amount to significantly more than the judicial exception. For example:
The limitations of claims 2-5 further recite types of data displayed on the display unit including a status screen, avatar, and mission list and modifying the status screen based on the progress of the mission and setting information. As the step of displaying data is insignificant extra solution activity, the limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exception. Additionally, acquiring the setting information is merely inputting/gathering data which is also insignificant extra-solution activity. For these reasons, the analysis performed on the independent claims is also applicable on these claims.
The limitations of claim 6 are further clarifying the data included in the mission of the abstract idea, specifically that the missions include tasks and displays an evaluation for each of the tasks. Further clarifying the type of data included is extra-solution activity and therefore does not meaningfully limit the application of the abstract idea and the evaluation of each task is a further abstract idea which therefore cannot amount to significantly more than the abstract ideas of claim 1. The limitations fail to provide any teaching that integrates the judicial exceptions into a practical application or amounts to significantly more than the judicial exception, and therefore, the same analysis of the independent claim is applicable on this claim.
The limitations of claim 7 are further clarification of the transmission/communication of data between the management unit and external apparatus via the communication unit. As the management unit, external apparatus, and communication unit are generic computing devices and the transmission of data is well known insignificant extra-solution activity per MPEP 2106.05(g), the limitations are merely instructions for applying the judicial exception using a generic computing device and insignificant extra-solution activity that do not integrate the judicial exceptions into a practical application or amount to significantly more than the judicial exception. The same analysis of the independent claim is therefore applicable on this claim.
The limitations of claim 8
Accordingly, claims 2-8 recite abstract ideas without significantly more and are not drawn to eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US PGPub 20190199908) in view of Dawley et al. (US PGPub 20130295545), hereinafter referred to as Dawley.
In regards to claim 1, 9, and 10, Matsumoto teaches an imaging apparatus [claim 1] (Abstract; Paragraphs 0041-0042 teach an imaging control system including digital imaging devices), a method [claim 9] (Abstract; Paragraphs 0033, 0041 teach the process may be a method), and a non-transitory storage medium that stores a program causing a computer to execute the method [claim 10] (Abstract; Paragraph 0035 teach a non-transitory computer readable medium having a program for causing a computer to execute the method) comprising: 
an image capture unit (Paragraphs 0042, 0044 teach the imaging device includes a camera function capable of capturing images); 
a management unit configured to manage a mission regarding image capturing (Paragraph 0136 teaches the system can be used to guide students on an image capturing mission during a school event); 
a communication unit configured to transmit an image captured based on the mission to an external apparatus (Paragraphs 0071, 0102 teach the images taken by the digital imaging devices may be transmitted to the operation control device (external apparatus, such as tablet PC or server (see paragraph 0044))) and receive an evaluation of the transmitted image (Abstract; Paragraphs 0047, 0050 teach the system evaluates the captured images); and 
a display unit (Paragraph 0106 teaches an image display section for displaying images).
Matsumoto does not explicitly teach the display unit configured to perform a display indicating progress of the mission managed by the management unit, based on the received evaluation. However, Dawley teaches a non-linear quest-based earning apparatus including a display indicating progress of the mission managed by the management unit (Abstract; Paragraph 0037 teaches the system includes a user interface configured to display student progress including achievements in quest-based curriculum), based on the received evaluation (Paragraphs 0037 teaches the tracking may include evaluation tools that evaluate student’s work).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating displaying the progress of a student or user on a mission, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to display on the image control device to the teacher the progress of students on the current/assigned image capture mission. Upon such modification, the system and method of Matsumoto would include the display unit configured to perform a display indicating progress of the mission managed by the management unit, based on the received evaluation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide teachers insight to the students’ performance and progress in order to track the students and provide guidance if necessary.
In regards to claim 2, Matsumoto does not explicitly teach wherein the display unit displays a status screen including an avatar that represents a user of the imaging apparatus, and updates the status screen based on the progress of the mission. However, Dawley further teaches wherein the display unit displays a status screen (Abstract; Paragraph 0045 teaches the system displays a student’s “player card” (status screen) including their progress and other attributes) including an avatar that represents a user of the imaging apparatus (Fig. 4A, Ref 450; Paragraph 0039 teaches the system includes an user avatar in the form of a graphical representation of a learner or a teacher included in the information area), and updates the status screen based on the progress of the mission (Paragraphs 0037, 0039 teach the display including progression bars indicating progress of the quest of the student).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating displaying the progress of a student or user on a mission including an avatar of the user, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to display on the image control device or the digital imaging device the progress of students on the current/assigned image capture mission as well as the user’s avatar. Upon such modification, the system and method of Matsumoto would include wherein the display unit displays a status screen including an avatar that represents a user of the imaging apparatus, and updates the status screen based on the progress of the mission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide users up to date insight on their progress and performance and actively track a student’s progress toward the goal.
In regards to claim 3, Matsumoto does not explicitly teach wherein the display unit displays, on the status screen, a level of the user based on the progress of the mission. However, Dawley further teaches wherein the display unit displays, on the status screen, a level of the user based on the progress of the mission (Paragraph 0039 teaches the information bar (status screen) includes an experience point (XP) total based on user progression).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating displaying the progress of a student or user on a mission, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to display on the image control device to the teacher the progress of students on the current/assigned image capture mission including the user’s level. Upon such modification, the system and method of Matsumoto would include wherein the display unit displays, on the status screen, a level of the user based on the progress of the mission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide users up to date insight on their progress and performance and actively track a student’s progress toward the goal.
In regards to claim 4, Matsumoto further teaches wherein the display unit displays the status screen based on setting information regarding the avatar (Paragraphs 0077-0081 teach the system includes settings communicated between the base and extension units including a user registration that registers information on a plurality of users including a face image and other identifiers. As the avatar is a graphical representation of the user, the face image can be considered an avatar.), the setting information being acquired from the external apparatus (Paragraphs 0077-0081 teach the system includes a setting section that pushes settings from the control device, which is set as a base unit (external apparatus), to the digital imaging devices, set as extension units, the settings including user registration) after a pairing process is performed with the external apparatus via the communication unit (Paragraphs 0044, 0077-0078 teach that the operation control device is connected to the digital imaging devices via wireless communication and upon connection the setting section sets the operation control device as a base unit and the digital imaging devices extension units).
In regards to claim 5, Matsumoto teaches the display unit displays an image captured for the selected mission (Paragraphs 0106, 0136, 0138 teach displaying select images from the digital imaging device including displaying images from a mission such as a school excursion which can be displayed on the display system and/or as part of an album) but does not explicitly teach wherein the display unit displays a list of missions evaluated as completed by the external apparatus. However, Dawley further teaches wherein the display unit displays a list of missions evaluated as completed by the external apparatus (Paragraph 0041 teaches displaying a list of completed quests), and in a case where a mission is selected from the list, the display unit displays an image captured for the selected mission (Paragraphs 0037, 0041 teach that the student or teacher my select the list of completed/finished quests including the ability to review work in the selected quests which would include the photos of Matsumoto upon modification).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating displaying completed missions/quests and images captured during the mission/quest, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to display the list of quests including completed quests and accessing the work associated with those quests when selected including the captured images of Matsumoto. Upon such modification, the system and method of Matsumoto would include wherein the display unit displays a list of missions evaluated as completed by the external apparatus, and in a case where a mission is selected from the list, the display unit displays an image captured for the selected mission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide users access to a comprehensive curriculum including upcoming and completed quests and assignments and give teachers access to the student’s completed work.
In regards to claim 6, Matsumoto does not explicitly teach wherein the mission includes tasks, and wherein the display unit displays an evaluation for each of the tasks. However, Dawley further teaches wherein the mission includes tasks (Paragraphs 0015, 0022 teach the quests can include tasks and the overall structure of the learning environment can include curriculum broken down into modules that are broken down by quests and sub-quests, which can be prerequisites and requirements for other quests), and wherein the display unit displays an evaluation for each of the tasks (Abstract; Paragraph 0037 teach the system includes evaluation tools that allow teachers to access a student’s work and evaluate and provide a score to the assignments (tasks) within the quests and curriculum).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating breaking down quests/curriculum into smaller units or sub-groups of quests, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to include tasks within quests (missions) and display the evaluations in the form of scores, grades, or XP points for the tasks and quests. Upon such modification, the system and method of Matsumoto would include wherein the mission includes tasks, and wherein the display unit displays an evaluation for each of the tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide guide students through quests and curriculum by breaking down the quests in to smaller units and tasks that also provide teachers insight into a student’s progress through a larger quest, module, or curriculum.
In regards to claim 7, Matsumoto does not teach wherein the management unit receives the mission from the external apparatus via the communication unit and adds the mission. However, Dawley further teaches wherein the management unit receives the mission from the external apparatus (Paragraphs 0030, 0037 teach a teach or curriculum designer can create or add quests) via the communication unit (Paragraphs 0033-0034 teach the system includes computing devices including computers and smartphones connected via communication networks) and adds the mission (Paragraphs 0030, 0037 teach a teach or curriculum designer can create or add quests).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teachings of Dawley by incorporating editing quests and curriculum by the teachers, as both references and the claimed invention are directed to learning systems usable by students to complete educational missions. By incorporating the teachings of Dawley, one of ordinary skill in the art would modify Matsumoto to include adding missions via the teacher or curriculum designer through a corresponding control device. Upon such modification, the system and method of Matsumoto would include wherein the management unit receives the mission from the external apparatus via the communication unit and adds the mission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Dawley with Matsumoto’s system and method in order to provide teachers and curriculum designers the ability to update and adapt quests and curriculum and incorporate additional learning material.
In regards to claim 8, Matsumoto further teaches wherein the imaging apparatus is a camera (Paragraph 0096 teaches the digital imaging device is a digital camera).
Conclusion
Accordingly, claims 1-10 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150237037 (Staker et al.) – Reference teaches systems and techniques for integrating third-party content and administrative framework in a computer-based environment including photo scavenger hunts and academic challenges. The reference is relevant as the photo scavenger hunt can be considered a quest and the tracking of user’s progress through academic challenges including progress bars.
US 20180063407 (Torikai) – Reference teaches a communication apparatus for a wireless communication unit/control device for controlling an imaging apparatus. The reference teaches relevant hardware configurations and could be modified to include an educational application on the communication unit/smartphone to operate the imaging apparatus for an educational purpose/mode.
US 20110294564 (Michelstein et al.) – Reference teaches a learning tool game for guiding a student through education animations and challenges including a player’s skill level and tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715